DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chao Wei Chung on 4/18/22.
The following change to the claim has been approved by the examiner and agreed upon by the applicant:
Claim 1, line 2 of amended claim (1/27/22): replace “an optical element” with “one or a plurality of lenses”.
Claim 1, line 3 of amended claim (1/27/22): replace “the optical element” with “the one or the plurality of lenses”.
Claim 2, line 6 of amended claim (1/27/22): replace “the optical system” with “the one or the plurality of lenses”.
Claim 6, line 2 of amended claim (1/27/22): replace “an optical element” with “one or a plurality of lenses”.
Claim 6, line 3 of amended claim (1/27/22): replace “the optical element” with “the one or the plurality of lenses”.
Claim 7, line 5 of amended claim (1/27/22): replace “the optical system” with “the one or the plurality of lenses”.
Claim 8, line 3 of amended claim (1/27/22): replace “an optical element” with “one or a plurality of lenses”.
Claim 8, line 4 of amended claim (1/27/22): replace “the optical element” with “the one or the plurality of lenses”.
Claim 9, line 4 of amended claim (1/27/22): replace “an optical element” with “one or a plurality of lenses”.
Claim 9, line 5 of amended claim (1/27/22): replace “optical element” with “the one or the plurality of lenses”.
Claim 10, lines 1-2 of amended claim (1/27/22): replace “an optical element” with “one or a plurality of lenses”.
Claim 10, line 3 of amended claim (1/27/22): replace “the optical element” with “the one or the plurality of lenses”.
Claim 11, line 2 of amended claim (1/27/22): replace “an optical element” with “one or a plurality of lenses”.
Claim 11, line 3 of amended claim (1/27/22): replace “the optical element” with “the one or the plurality of lenses”.
Claim 12, line 3 of amended claim (1/27/22): replace “an optical element” with “one or a plurality of lenses”.
Claim 12, line 4 of amended claim (1/27/22): replace “the optical element” with “the one or the plurality of lenses”.
Claim 13, line 3 of amended claim (1/27/22): replace “an optical element” with “one or a plurality of lenses”.
Claim 13, line 4 of amended claim (1/27/22): replace “the optical element” with “the one or the plurality of lenses”.
Response to Amendment
The amendment filed on 1/27/22 has been entered. As directed by amendment, claims 1, 3, 6 and 8-13 are amended and claim 14 is newly added. Applicant’s amendments to claims have overcome specification and drawing objections previously set forth in the non-final office action mailed on 10/28/21.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A-C as set forth in the Office action mailed on 8/25/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/25/21 is fully withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement for reasons for allowance: The prior art in record (Fujisawa US 20160331211) does not disclose, a detector configured to detect magnitude of the driving signal that is output from the driving signal generator to be supplied to the actuator through the transmission cable; and a processor comprising hardware, the processor being configured to; supply the driving signal with an initial driving voltage value to the actuator for a predetermined time; calculate a combined resistance value including a resistance value of the transmission cable and a resistance value of the actuator, based on at least the detected magnitude of the driving signal; calculate a driving voltage of the actuator, based on the calculated combined resistance value and a preset rated current value of the actuator; and cause a storage to record the calculated driving voltage. Rather, Fujisawa teaches an endoscope system (endoscope system 1) comprising: one or a plurality of lenses configured to form a subject image ([0006] and [0018] adjustment lens mounted on a distal end to a desired position is provided at a distal end of an insertion portion); an actuator (actuator 13) configured to move the one or the plurality of lenses along an optical axis direction (Figs.1, 3 and 5, [0018] an electromagnetic coil, the actuator 13 configured to move a focus adjustment lens provided on the distal end portion 12 in a desired direction); a driving signal generator (a drive circuit 23) configured to generate and supply a driving signal for driving the actuator (Figs.1, 3 and 5, drive circuit 23 is connected to the actuator 13 through the energizing cables 24); a transmission cable (cables 24) electrically connecting the actuator (actuator 13) and the driving signal generator (a drive circuit 23), the transmission cable (cables 24) being configured to transmit the driving signal ([0025] drive circuit 23 is connected to the actuator 13 through the energizing cables 24). Claims 6 and 8-13 are allowable for at least the same reason as stated above for claim 1. Claims 2-5 and 14 are dependent from claim 1, and claim 7 is dependent from claim 6 and similarly allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795